FILED
                                                                Dec 18 2020, 9:42 am

                                                                     CLERK
                                                                Indiana Supreme Court
                                                                   Court of Appeals
                                                                     and Tax Court



                          IN THE

  Indiana Supreme Court
             Supreme Court Case No. 20S-JP-554

         In the Matter of Paternity of B.Y.,
              Andrea Yanes-Mirabal,
                     Appellant-Respondent,

                              –v–

                    Pardeep Badasay,
                       Appellee-Petitioner.


                   Decided: December 18, 2020

            Appeal from the Hamilton Circuit Court
                     No. 29C01-1812-JP-1852
               The Honorable Paul A. Felix, Judge

    On Petition to Transfer from the Indiana Court of Appeals
                        No. 19A-JP-1645



                   Opinion by Justice David
Chief Justice Rush and Justices Massa, Slaughter, and Goff concur.
David, Justice.

   At issue is whether the trial court abused its discretion when it found
Mother in contempt of court and ordered that Father have sole legal and
physical custody of their infant child, B.Y. We find that it did abuse its
discretion by conflating Mother’s contempt of court with the best interest
of the child. We therefore remand this matter for further proceedings
consistent with this opinion.


Facts and Procedural History
    Andrea Yanes-Mirabal (“Mother”) and Pardeep Badasay (“Father”)
were in an on-again off-again relationship starting in 2013 and ending
several months before the birth of their son B.Y. In mid-2018, Father filed a
Verified Petition to Request DNA Testing, Establish Paternity, Physical
Custody, Parenting Time and Child Support in Marion County. Mother, a
flight attendant, was required to return to Florida by the end of October
2018 or she would face termination by her employer. Pending a formal
hearing in early November, the trial court allowed Mother to take B.Y. out
of state on the strict understanding she would return to Indiana with B.Y.
for the hearing.

   After the trial court heard evidence but before it could issue a formal
order, Mother objected to Marion County as a proper venue and filed a
Motion for Transfer of Venue to Proper Forum.

   In an interim order, the Marion County trial court found that Hamilton
County was the proper venue because Father’s residence was in a state of
flux. The trial court also observed that Mother’s employment as a flight
attendant made her state of permanent residence questionable, that
Mother did not intend to remain in Indiana, and that she returned to
Indiana from Florida two days each month. The court made further
findings that Mother was breastfeeding the child and intended to do so
until B.Y. was approximately one and a half years old, Mother had placed
significant restrictions on Father’s parenting time, and that Mother did not
provide the court with sufficient notice of her intent to relocate B.Y.




Indiana Supreme Court | Case No. 20S-JP-554 | December 18, 2020     Page 2 of 8
   In light of these findings—and after considering the best interests of the
child—the court also entered an order on parenting time and a temporary
restraining order providing “that the minor child may not be relocated
from Indiana, pending further hearing in this matter.” Appellant’s App.
Vol. 2 at 29. Father was given parenting time according to the Indiana
Parenting Time Guidelines.

   After the case was venued in Hamilton County, Father filed a Petition
for Rule to Show Cause alleging Mother had violated the Marion County
order by relocating the child from Indiana. Father asked, among other
things, for a change in custody and that the court sanction Mother for
disobeying the Marion County court order. After apparently granting full
relief to Father, the Hamilton County court issued a clarifying order
providing:

      It was the Court’s intention to set a hearing and provide no
      other immediate relief. Unfortunately, the Court did not
      sufficiently review the proposed order submitted to notice that
      additional relief was immediately being Ordered. To the extent
      that any relief other than a scheduling of a hearing was
      granted, it is now rescinded.


      …


      Specifically, the court does not Order the Child returned, does
      not Order a modification of custody, and does not Order
      attorney fees to be paid… The scheduled hearing remains set.
Id. at 39.

   Thereafter, the Hamilton County court held a hearing on the various
pending motions and petitions filed by each party. After considering the
testimony of Mother, Father, and several additional witnesses, the court
made several findings from the bench and later memorialized those
findings in a formalized order. First, the trial court found Mother in
contempt for relocating B.Y. out of Indiana and for denying Father



Indiana Supreme Court | Case No. 20S-JP-554 | December 18, 2020      Page 3 of 8
parenting time. Second, the court determined Mother was living in
Indiana before choosing to relocate to Florida.

   Finally, the court discussed legal and physical custody of B.Y. It found
that B.Y. had been in Mother’s care since birth, Mother was breastfeeding
the child and wished to do so until B.Y. was a year and a half old, and the
child was not in danger of physical harm from either Mother or Father.
The court further found that Mother took up residence in Florida to
prevent Father from being able to parent B.Y.

   The court ordered that Father should have sole legal and physical
custody of the child, Mother should have certain specified parenting time
that deviated from the age recommendations of Section III of the Indiana
Parenting Time Guidelines (concerning when distance is a factor), and
that Mother was obligated to pay a certain sum of child support after
Father’s arrearages were satisfied.

   Mother appealed, arguing first that she did not willfully disobey the
court’s order prohibiting her from taking B.Y. out of state and second that
the Hamilton County court abused its discretion in awarding custody to
Father. In an unpublished decision, the Court of Appeals affirmed the trial
court on both issues. Matter of B.Y., 2020 WL 1501770 at *1 (Ind. Ct. App.
March 30, 2020).

   Mother sought transfer, which we granted, thereby vacating the Court
of Appeals opinion. Ind. Appellate Rule 58(A). Additional facts will be
provided below as necessary.


Standard of Review
   Trial courts maintain considerable discretion in determining whether a
party should be found in contempt of court and is reviewed for an abuse
of discretion. Reynolds v. Reynolds, 64 N.E.3d 829, 832 (Ind. 2016) (citation
omitted). Our court will only reverse a finding of contempt “if there is no
evidence or inferences drawn therefrom that support it.” Cowart v. White,
711 N.E.2d 523, 531 (Ind. 1999) (citation omitted), aff’d on reh’g, 716 N.E.2d
401 (Ind. 1999).



Indiana Supreme Court | Case No. 20S-JP-554 | December 18, 2020       Page 4 of 8
   Additionally, substantial deference is given to trial courts in family law
matters. Steele-Giri v. Steele, 51 N.E.3d 119, 124 (Ind. 2016). “Appellate
judges are not to reweigh the evidence nor reassess witness credibility,
and the evidence should be viewed most favorably to the judgment.” Id.
(quoting Best v. Best, 941 N.E.2d 499, 503 (Ind. 2011)). Unlike cases where a
party is seeking to modify custody, cases involving initial custody
determinations bear no presumption for either parent because
“permanence and stability are considered best for the welfare and
happiness of the child.” Id. (citing Lamb v. Wenning, 600 N.E.2d 96, 98 (Ind.
1992)).


Discussion and Decision
   As a preliminary matter, we note that Father did not file either a
response to Mother’s petition to transfer or a response brief in the Court of
Appeals below. Accordingly, the trial court’s judgment will be reversed
only if Mother presents a prima facie error. Trinity Homes, LLC v. Fang, 848
N.E.2d 1065, 1068 (Ind. 2006).

   Mother seeks transfer on two grounds. First, she argues that she should
not have been held in contempt because she did not willfully disobey a
court order when she took B.Y. out of Indiana. Second, Mother argues that
the trial court abused its discretion when it ordered Father to have sole
legal and physical custody of B.Y.

   We do not see this case as two separate issues. Rather, the issue in this
case is that the trial court appears to have conflated Mother’s contempt of
court with B.Y.’s best interests when it established legal and physical
custody. For this reason, we reverse the trial court’s determination that
Father should be awarded full legal and physical custody and remand for
further proceedings consistent with this opinion.

   As set forth above, the trial court made findings from the bench and in
a formalized order. The court found that B.Y. has been in Mother’s care
since birth, Mother was breastfeeding the child and desired to do so until
B.Y. was one and a half years old, and that Mother was doing nothing to
cause harm to the child. It further found that Mother was in contempt for


Indiana Supreme Court | Case No. 20S-JP-554 | December 18, 2020     Page 5 of 8
non-compliance of the Marion County interim order, that she disobeyed a
court order prohibiting her from leaving the state with B.Y., and that
Mother was in contempt for preventing Father’s court ordered parenting
time. From the bench, the trial court announced that it was establishing
custody and concluded that Mother took up residency in Miami to
prohibit Father from parenting B.Y.

   The trial court expanded on these findings:

      [Father] lives in Hamilton County, Indiana. [Mother] lives in
      Miami, Florida. [Mother] has been found in contempt for
      violating a court order that specifically told her not to take the
      child out of Indiana, and she did so anyway. It specifically told
      her to allow Father to exercise parenting time and she
      prevented it.


      When I weigh Mother’s actions in regard to disregarding a
      court order versus Father’s in regards to not attending a
      parenting class, the Court has to be much more concerned with
      Mother’s decisions to disregard a court order.


Tr. Vol. 3 at 15. Additionally, the trial court addressed Mother:


      I didn’t make these decisions, [Mother], you did. You chose to
      leave even though you were told not to. You were told … to
      take the child I should say out of the state of Indiana even
      though you were told not to. You chose to control [Father] in
      regards to his ability, the father of this child, to see the child
      when he wanted to. As an initial decision, I’m awarding sole
      legal custody to Father.
Id. at 17.

   We are satisfied Mother has made a prima facie showing that the trial
court erred by conflating her contempt of court with the best interest of
B.Y. in making its custody determination. “Contempt of court generally
involves disobedience of a court or court order that ‘undermines the


Indiana Supreme Court | Case No. 20S-JP-554 | December 18, 2020        Page 6 of 8
court’s authority, justice, and dignity.’” Reynolds, 64 N.E.3d at 832
(quoting In re A.S., 9 N.E.3d 129, 131 (Ind. 2014)). Regardless of whether a
finding of contempt was warranted in this particular case, “the purpose of
civil contempt is to coerce action by the contemnor for the benefit of the
aggrieved party; civil contempt is not meant to punish the contemnor.” Id.
at 835. And, generally speaking, only the most egregious violations of
court orders that put the child’s welfare at stake should play a critical role
in a custody order. See generally, id.; Pierce v. Pierce, 620 N.E.2d 726, 730
(Ind. Ct. App. 1993), trans. denied.

  While we do think Mother was punished here by losing legal and
physical custody of her dependent infant, it is more concerning that her
alleged contempt appeared to be the catalyst for the trial court’s order
granting Father sole legal and physical custody. When it comes to the best
interest of the child, we cannot accept this result. Not only was Mother
causing no harm to B.Y., she was also breastfeeding the child. Her act of
returning to Florida with B.Y. was born out of the reality that she would
lose her job as a flight attendant—her means of supporting the child—if
she did not do so. Additionally, the court-appointed guardian ad litem in
this case had no opportunity for involvement before the court entered its
findings. In sum, Mother’s alleged contempt of the Marion County court’s
order was not so severe as to remove B.Y. from her care.

   To be sure, no party in this case is without fault. But when it comes to
the most important aspect of these proceedings—the wellbeing and best
interests of B.Y.—no party would have been harmed by more deliberate
proceedings and additional factfinding.

   We reverse the trial court’s determination that Father is entitled to sole
legal and physical custody of B.Y. We award sole legal custody to Mother
and joint physical custody to Mother and Father consistent with the status
quo prior to the Hamilton County trial court’s April 20, 2019 order. This
award is based on the initial findings of both the Marion and Hamilton
county courts and the establishment of sole legal custody with the
biological mother of a child born out of wedlock. See Ind. Code § 31-14-13-
1. On remand, we urge the trial court to decouple its finding of contempt




Indiana Supreme Court | Case No. 20S-JP-554 | December 18, 2020      Page 7 of 8
from the best interests of the child and determine whether a modification
of custody is warranted with these principles in mind.


Conclusion
  We reverse the trial court’s determination that Father receive sole legal
and physical custody of B.Y. and remand this matter for additional
proceedings consistent with this opinion.


Rush, C.J., and Massa, Slaughter, and Goff, JJ., concur.



ATTORNEY FOR APPELLANT
Anne L. Cowgur
Taft Stettinius & Hollister LLP
Indianapolis, Indiana




Indiana Supreme Court | Case No. 20S-JP-554 | December 18, 2020    Page 8 of 8